Citation Nr: 1014048	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1966 to December 1969.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the Veteran's claim.

In September 2008, the Veteran presented sworn testimony 
during a personal hearing in Portland, Oregon, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  

In a December 2008 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a December 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Clarification of issue on appeal

The Board notes that recent case law indicated that a claim 
for a mental health disability includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009).  Given the holding in Clemons and based upon a 
review of the Veteran's treatment records, the Board has 
recharacterized the issue to the broader issue of entitlement 
of service connection for an acquired psychiatric disability, 
as is reflected on the cover page.

REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  After 
having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim 
on appeal must be remanded for further evidentiary 
development.  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

Stegall Consideration

The Board's December 2008 remand decision instructed that if 
the RO determined that the Veteran was exposed to a verified 
stressor during service, the Veteran was to be afforded a VA 
psychiatric examination.  The examiner was to either diagnose 
or rule out PTSD and, if a diagnosis was made, render an 
opinion as to (1) whether each alleged stressor found to be 
established by the record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and (3) whether there 
is a link between the current symptomatology and one or more 
of the in-service stressors found to be established by the 
record by the RO and found to be sufficient to produce PTSD 
by the examiners.

The record demonstrates that in April 2009 the RO determined 
that one of the Veteran's alleged stressors could be 
verified; specifically, the Veteran's contention that he was 
exposed to rocket and mortar attacks and incoming enemy fire 
while he was stationed at Tan Son Nhut.  See the JSRRC Team 
memorandum dated April 2009.  The Veteran was subsequently 
afforded a VA psychiatric examination to address the 
existence and etiology of the claimed PTSD.  In the June 2009 
examination report, the VA examiner concluded, "[i]n 
reviewing the claimed stressors . . . although [they] may 
have been stressful it is difficult to say they were 
traumatic as defined in DSM IV.  The claimed incident with 
the young girl and the grenade could be traumatic but 
difficult to substantiate."  Crucially, however, the June 
2009 VA examiner failed render an opinion as to the Veteran's 
only verified stressor, the rocket/mortar attacks and in-
coming enemy fire that he experienced while stationed at Tan 
Son Nhut.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  As the Board's 
remand instructions have not been complied with, the case 
must be remanded so that this may be accomplished.

The Board further notes that, as indicated above, the 
Veteran's claim has been expanded to an acquired psychiatric 
disorder to include PTSD.  The Veteran's treatment records 
demonstrate that he has been diagnosed with bipolar disorder, 
depression, and adjustment disorder.  See the VA treatment 
records dated October 2005, VA examination dated September 
2003, and March 2000.  In light of the Court's decision in 
Clemons, a VA examination and medical opinion are necessary 
to determine the nature of any current psychiatric disorder 
other than PTSD and whether such a psychiatric disorder was 
caused or aggravated by active service including his verified 
exposure to rocket/mortar attacks while stationed at Tan Son 
Nhut.

Additionally received evidence

Following the issuance of the December 2009 SSOC, the Veteran 
submitted additional evidence directly to the Board; 
specifically, a December 2009 letter from Dr. J.P.S. 
indicating that the Veteran is diagnosed with PTSD that is 
related to his military service in Vietnam (the Board 
observes that Dr. J.P.S. did not specifically relate PTSD to 
the Veteran's confirmed exposure to enemy rocket/mortar 
attacks).  

Neither the Veteran nor his representative has submitted a 
waiver of local consideration of this newly received 
evidence.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant 
must submit a written waiver of evidence submitted directly 
to the Board, or otherwise the new evidence along with the 
claims folder must be referred back to the RO for 
consideration.  However, section 20.1304(c) requires that 
such evidence must be 'pertinent' to the claim.  The Board 
has considered this additionally received evidence and finds 
it to be pertinent to the pending claim.  Accordingly, a 
remand for local consideration of the newly added evidence is 
required.

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a psychiatrist 
or psychologist to examine the Veteran and 
review his VA claims folder.  Any 
diagnostic testing deemed appropriate by 
the examiner should be performed.  The 
examiner should render DSM-IV diagnoses.  

If PTSD is diagnosed, the examiner should 
specifically comment on whether it is at 
least as likely as not (i.e. 50 percent or 
greater probability) that the Veteran's 
confirmed in-service stressor during his 
active duty service, in particular the 
rocket/mortar attacks and exposure to 
enemy fire at Tan Son Nhut, constitute 
sufficient trauma to initiate PTSD.  

If an acquired psychiatric disorder other 
than PTSD is diagnosed, the examiner 
should provide an opinion was to whether 
the acquired psychiatric disorder was 
incurred or aggravated by the Veteran's 
active military service.  The report of 
the examination should be associated with 
the Veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


